EXHIBIT 10.4


FORGIVABLE LOAN TERMINATION AGREEMENT
This FORGIVABLE LOAN TERMINATION AGREEMENT (this “Agreement”) is made by and
between National Financial Services LLC (“NFS”) and Ladenburg Thalmann Financial
Services Inc. (“Ladenburg” and, together with NFS, the “Parties” and
individually, a “Party”) and shall be effective as of the last date executed by
the Parties as set forth below (“Effective Date”).
WHEREAS, NFS and Ladenburg are parties to that certain Forgivable Loan
Agreement, dated November 4, 2011 (the “Loan Agreement”);
WHEREAS, NFS and the certain broker-dealers that are wholly-owned subsidiaries
of Ladenburg have entered into amendments extending the terms of the of the
following clearing agreements for a six (6) year renewal term which commences on
April 1, 2018: (1) Fully Disclosed Clearing Agreement, dated February 13, 2007,
between NFS and Ladenburg Thalmann & Co. Inc.; (2) Amended and Restated Fully
Disclosed Clearing Agreement, dated November 4, 2011, between NFS and Triad
Advisors Inc.; (3) Fully Disclosed Clearing Agreement, dated April 24, 2008,
between NFS and Investacorp, Inc.; (4) Fully Disclosed Clearing Agreement, dated
November 4, 2009, between NFS and Securities America, Inc.; (5) Fully Disclosed
Clearing Agreement, dated April 22, 2010, between NFS and Securities Service
Network, Inc. and such amendments are collectively referred to herein as the
“2018 FDCA Amendments”; and
WHEREAS, in connection with, and subject to, NFS and each of the applicable
Ladenburg subsidiary broker-dealers executing the 2018 FDCA Amendments, NFS has
agreed to forgive the repayment of the remaining principal and interest due
under the Loan Agreement and NFS and Ladenburg have agreed to terminate the Loan
Agreement;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
1. Forgiveness of Principal; Termination of the Loan Agreement. Effective upon
the execution by NFS and the applicable subsidiary broker-dealer of each of the
2018 FDCA Amendments, (a) NFS hereby forgives the obligation of Ladenburg to pay
any outstanding principal and interest due under the Loan Agreement; and (b) NFS
and Ladenburg hereby agree and acknowledge that, notwithstanding any term of the
Loan Agreement, as of the Effective Date, the Loan Agreement is terminated,
except for Section 11 (Confidentiality) and Section 20 (Indemnification) of the
Loan Agreement which, in accordance with their terms, survive termination of the
Loan Agreement.
2. Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each one of which shall be deemed
an original and all of which together shall constitute one and the same
Agreement.


1



--------------------------------------------------------------------------------




3. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the Law of the State of New York, not
taking into account any rules of conflicts of laws that would cause the
application of the laws of any other jurisdiction.
4. Further Assurances. Each Party shall execute and deliver such additional
documents as may be reasonably requested by any other Party to consummate the
transactions contemplated by this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
NATIONAL FINANCIAL SERVICES LLC


By: /s/ Lisa O. Smith
Name: Lisa O. Smith
Title: VP- Fidelity Clearing & Custody Solutions
Date: 5/8/2018
LADENBURG THALMANN FINANCIAL SERVICES INC.


By: /s/ Brian Heller
Name: Brian Heller
Title: SVP - Business and Legal Affairs
Date: 5/7/2018





2

